Exhibit 10.4
Employee Form (12/15)

NCI BUILDING SYSTEMS, INC. 2003 LONG-TERM STOCK INCENTIVE PLAN
GENERAL TERMS AND CONDITIONS APPLICABLE TO EQUITY AWARDS
As evidenced by the award letter (the “Award Letter”) to which these General
Terms and Conditions of Equity Award (the “General Terms and Conditions”) are
attached, NCI Building Systems, Inc., a Delaware corporation (the “Company”),
has granted to Grantee, pursuant to the provisions of the NCI Building Systems,
Inc. 2003 Long-Term Stock Incentive Plan, as in effect on the Grant Date (the
“Plan”), an award of equity compensation (the “Award”) of or relating to shares
of Company common stock, $0.01 par value per share (the “Common Stock”, and the
shares of Common Stock subject to the Award, the “Awarded Shares”), upon and
subject to the terms and conditions set forth in the Award Letter, these General
Terms and Conditions and the Plan. Unless otherwise defined in these General
Terms and Conditions, capitalized terms used in these General Terms and
Conditions shall have the meanings assigned to them in the Award Letter or the
Plan, as applicable. Grantee acknowledges receipt of a copy of the Plan in
effect as of the date hereof, the terms and conditions of which are incorporated
herein by reference. Grantee and the Company are referred to in these General
Terms and Conditions collectively as the “Parties” each and individually as a
Party”.
1. Effect of the Plan. The Award and the delivery of the Awarded Shares to
Grantee are subject to all of the provisions of the Award Letter, these General
Terms and Conditions and the Plan, together with all rules and determinations
from time to time issued by the Committee and by the Board pursuant to the Plan.
The Company hereby reserves the right to amend, modify, restate, supplement or
terminate the Plan without the consent of Grantee. The Award shall be subject,
without further action by the Company or Grantee, to any amendment,
modification, restatement or supplement to the Plan that is beneficial to, or
increases the rights of, Grantee. The Award shall not be subject to any
amendment, modification, restatement or supplement to the Plan that reduces or
adversely affects the rights and benefits available to Grantee hereunder,
without the Grantee’s consent having been obtained thereto.
2. Grant. The Award shall evidence Grantee’s rights in respect of the Awarded
Shares, and Grantee acknowledges that, except as provided in the Award Letter or
these General Terms and Conditions, the Grantee shall not have any rights in
respect of the Awarded Shares unless and until all vesting, exercise and
settlement conditions in the Award Letter and these General Terms and Conditions
have been satisfied and all tax withholding obligations applicable to the Vested
Awarded Shares (as defined below) have been satisfied. Upon vesting, exercise
and/or settlement of the Awarded Shares, as applicable, the Company shall,
unless otherwise paid by Grantee as described in Section 9(a) of these General
Terms and Conditions, withhold that number of Vested Awarded Shares necessary to
satisfy any applicable tax withholding obligation of Grantee in accordance with
the provisions of Section 9(a) of these General Terms and Conditions. Grantee
agrees that Grantee’s rights to receive and/or retain all or any portion of the
Awarded Shares shall be subject to all of the terms and conditions set forth in
the Award Letter, these General Terms and Conditions and the Plan, including,
but not limited to, the vesting and forfeiture conditions set forth in the Award
Letter and Section 4 of these General Terms and Conditions, the restrictions on
transfer set forth in the Award Letter and Section 5 of these General Terms and
Conditions, and the satisfaction of the Required Withholding as set forth in
Section 9(a) of these General Terms and Conditions.
3. Vesting Schedule. The Award shall be subject to such vesting conditions as
are set forth in the Award Letter. Awarded Shares that have become vested
pursuant to the Award Letter are referred to herein as “Vested Awarded Shares,”
and Awarded Shares that have not yet become vested pursuant to the Award Letter
are referred to herein as “Unvested Awarded Shares.”
4. Conditions of Forfeiture. Except as provided in the Award Letter, upon
termination of Grantee’s continuing employment or consulting relationship with
the Company or any Subsidiary (“Continuous Service”, and the date of termination
thereof, the “Termination Date”) before the date on which the Award is fully
vested, any Awarded Shares which remain Unvested Awarded Shares as of such date
shall, without further action of any kind by the Company or Grantee, be
forfeited.
5. Non-Transferability. Grantee may not, without the consent of the Committee,
sell, transfer, pledge, exchange, hypothecate, or otherwise encumber or dispose
of any portion of the Awarded Shares (or any right or interest therein) that
does not consist of issued and outstanding shares of Common Stock. In addition,
Grantee may not, without the consent of the Committee, sell, transfer, pledge,
exchange, hypothecate, or otherwise encumber or dispose of any portion of the
Awarded Shares (or any right or interest therein) that consists of issued and
outstanding shares of Common Stock unless such shares of Common Stock are also
Vested Awarded Shares. Any transfer in violation of this Section 5 shall be void
and of no force or effect, and shall result in the immediate forfeiture of all
Unvested Awarded Shares.
6. Dividend and Voting Rights; Dividend Equivalents.
(a)    Subject to Sections 4 and 5 and such other terms and conditions set forth
in the Award Letter or in the Plan, upon the issuance of shares of Common Stock
subject to the Awarded Shares, Grantee will obtain the rights of a stockholder
of the Company,




--------------------------------------------------------------------------------



including the right to vote all such shares of Common Stock and to receive all
dividends, cash or stock (other than stock dividends accounted for as a stock
split), paid or delivered thereon, from and after the date of such issuance.
(b)    Unless otherwise expressly set forth in an Award Letter, if, following
the Grant Date hereof and prior to the issuance of shares of Common Stock
subject to the Awarded Shares, any dividends, cash or stock (other than stock
dividends accounted for as a stock split), are paid or delivered by the Company
with respect to the Common Stock, Grantee shall be entitled to receive the
amount of such dividends that would have been paid on shares of Common Stock
relating to the unissued Awarded Shares. Such amount shall be paid to Grantee at
the time and in the form the dividend is paid to holders of shares of the Common
Stock, provided such amount shall be reduced by any Required Withholding. The
subsequent forfeiture of the Unvested Awarded Shares pursuant to Section 4
hereof shall not create any obligation to repay cash dividends or stock
dividends (other than stock dividends accounted for as a stock split) received
under this Section 6(b) as to such Unvested Awarded Shares,
7. Capital Adjustments and Corporate Events. If, from time to time during the
term of the Award, there is any capital adjustment affecting the outstanding
Common Stock as a class without the Company’s receipt of consideration
(including stock dividends accounted for as a stock split), the Awarded Shares
shall be adjusted in accordance with the provisions of Section 12 of the Plan.
Any and all new, substituted or additional securities to which Grantee may be
entitled by reason of Grantee’s ownership of the Awarded Shares hereunder
because of a capital adjustment shall be immediately subject to the forfeiture
provisions of the Award Letter and, if relating to Unvested Awarded Shares,
shall be included thereafter as “Unvested Awarded Shares” for purposes of the
Award Letter and these General Terms and Conditions.
8. Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any shares of Common Stock issued with respect to Awarded Shares that have
been sold or otherwise transferred in violation of any of the provisions of the
Award Letter, these General Terms and Conditions or the Plan, or (ii) to treat
as owner of such shares, or accord the right to vote or pay or deliver dividends
or other distributions to, any purchaser or other transferee to whom or which
Grantee shall have attempted to transfer such shares in violation of the
provisions of the Award Letter, these General Terms and Conditions or the Plan.


9. Tax Matters.
(a)     At all times on and prior to the final vesting date with respect to the
Awarded Shares, the Company and Grantee shall cooperate to satisfy applicable
federal, state and local income and employment tax withholding requirements
applicable to the grant, exercise, vesting and/or settlement of the Awarded
Shares (the “Required Withholding”). The Company shall withhold from the shares
of Common Stock that otherwise have been or would have been delivered to Grantee
(as applicable) the number of shares of Common Stock necessary to satisfy
Grantee’s Required Withholding unless the Required Withholding shall previously
have been satisfied, and, if applicable, shall deliver the remaining shares of
Common Stock to Grantee. The amount of the Required Withholding and the number
of shares of Common Stock to be withheld by the Company, if applicable, to
satisfy Grantee’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of such shares of
Common Stock determined by using the last sales price of the Common Stock (as
reported by the New York Stock Exchange) on the date prior to the applicable
vesting date or the date on which the shares of Common Stock are delivered to
Grantee, as appropriate. The obligations of the Company under these General
Terms and Conditions will be conditioned on such satisfaction of the Required
Withholding.
(b)     Grantee acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Grantee to review with Grantee’s own
tax advisors the federal, state, and local tax consequences of this Award.
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that, if the Awarded Shares represent the right to receive shares of Common
Stock in the future and not the issuance of shares of Common Stock on the Grant
Date, no election under Section 83 of the Internal Revenue Code of 1986, as
amended, may be made with respect to this Award.
10. Covenants of Grantee.
(a)     For the period beginning on the Grant Date through the first anniversary
of the Termination Date, Grantee shall not, directly or indirectly and whether
on Grantee’s own behalf or on behalf of any other person, partnership,
association, corporation or other entity, engage in or be an owner, director,
officer, employee, agent, consultant or other representative of or for, or lend
money or equipment to or otherwise support, any business that manufactures,
engineers, markets, sells or provides, within a 250-mile radius of any then
existing manufacturing facility of the Company and its Subsidiaries and
affiliates, metal building systems or components (including, without limitation,
primary and secondary framing systems, roofing systems, end or side wall panels,
doors, windows or other metal components of a building structure), coated or
painted steel or metal coils, coil coating or painting services, or any other
products or services that are the same as or similar to those manufactured,
engineered, marketed, sold or provided by the Company or its Subsidiaries and
affiliates during the Continuous Service of Grantee. Ownership by Grantee of
equity securities of the Company, or




--------------------------------------------------------------------------------



of equity securities in other publicly owned companies constituting less than 1%
of the voting securities in such companies, shall be deemed not to be a breach
of this covenant.
(b)     For the period beginning on the Grant Date through the second
anniversary of the Termination Date, Grantee shall not, directly or indirectly
and whether on Grantee’s own behalf or on behalf of any other person,
partnership, association, corporation or other entity, either (i) hire, seek to
hire or solicit the employment or service of any employee, agent or consultant
of the Company or its Subsidiaries and affiliates, (ii) in any manner attempt to
influence or induce any employee, agent or consultant of the Company or its
Subsidiaries and affiliates to leave the employment or service of the Company or
its Subsidiaries and affiliates; (iii) use or disclose to any person,
partnership, association, corporation or other entity any information concerning
the names and addresses of any employees, agents or consultants of the Company
or its Subsidiaries and affiliates unless required by due process of law; or
(iv) call upon, solicit, divert or attempt to call upon, solicit or divert the
business of any customer, vendor or acquisition prospect of the Company or any
of its Subsidiaries or affiliates with whom Grantee dealt, directly or
indirectly, during Grantee’s engagement with the Company or its Subsidiaries or
affiliates.
(c)     Prior to the vesting of Grantee’s Unvested Awarded Shares, for purposes
of the covenants made in this Section 10, the Company promises to provide
Grantee (as is necessary for Grantee’s position) with various trade secrets and
proprietary and confidential information consisting of, but not limited to,
processes, computer programs, compilations of information, records, sales
procedures, customer requirements, pricing techniques, customer lists, methods
of doing business and other confidential information (collectively referred to
as the “Trade Secrets”), which are owned by the Company and regularly used in
the operation of its business, but in connection with which the Company takes
precautions to prevent dissemination to persons other than certain directors,
officers and employees. Grantee acknowledges and agrees that the Trade Secrets
(a) are secret and not known in the industry or to the public; (b) are entrusted
to Grantee after being informed of their confidential and secret status by the
Company and because of the fiduciary position occupied by Grantee with the
Company; (c) have been developed by the Company for, and on behalf of, the
Company through substantial expenditures of time, effort and money and are used
in its business; (d) give the Company an advantage over competitors who do not
know or use the Trade Secrets; (e) are of such value and nature as to make it
reasonable and necessary to protect and preserve the confidentiality and secrecy
of the Trade Secrets; and (f) the Trade Secrets are valuable, special and unique
assets of the Company, the disclosure of which could cause substantial injury
and loss of profits and goodwill to the Company. Grantee shall not use in any
way or disclose any of the Trade Secrets, directly or indirectly, during
Grantee’s Continuous Service with the Company, or at any time thereafter, except
as required in the course of Grantee’s Continuous Service with the Company. All
files, records, documents, information, data and similar items relating to the
business of the Company, whether prepared by Grantee or otherwise coming into
Grantee’s possession, shall remain the exclusive property of the Company and
shall not be removed from the premises of the Company under any circumstances
without the prior written consent of the Board of Directors of the Company
(except in the ordinary course of business during Grantee’s Continuous Service
with the Company), and in any event shall be promptly delivered to the Company
upon termination of Grantee’s Continuous Service for any reason. Grantee agrees
that, upon Grantee’s receipt of any subpoena, process or other request to
produce or divulge, directly or indirectly, any Trade Secrets to any entity,
agency, tribunal or person, Grantee shall timely notify and promptly hand
deliver a copy of the subpoena, process or other request to the Chairman of the
Board and Chief Executive Officer of the Company. For this purpose, Grantee
irrevocably nominates and appoints the Company (including any attorney retained
by the Company), as Grantee’s true and lawful attorney-in-fact, to act in
Grantee’s name, place and stead to perform any act that Grantee might perform to
defend and protect against any disclosure of any Trade Secrets.
(d)     For the period beginning on the Grant Date through the first anniversary
of the Termination Date, Grantee shall not for any reason whatsoever (whether or
not related to the Award or the Awarded Shares) institute any legal proceedings
against the Company, any of its Subsidiaries, or any of its officers, directors,
agents or representatives.
(e)        (i) The parties hereto intend all provisions of subsections (a), (b),
(c) and (d) of this Section 10 to be enforced to the fullest extent permitted by
law. Accordingly, should a court of competent jurisdiction determine that the
scope of any provision of subsections (a), (b), (c) or (d) of this Section 10 is
too broad to be enforced as written, the parties intend that the court may
reform the provision to such narrower scope as it determines to be reasonable
and enforceable, and, in the event the court reforms Section 10 (a) hereof, the
Company may elect to either accept enforcement of the provision as so modified
or require the return of cash or Shares as set forth in Section 10(e)(ii). In
addition, however, Grantee agrees that the non-competition agreements,
non-employment agreements, non-disclosure and no litigation agreements set forth
above each constitute separate agreements independently supported by good and
adequate consideration and shall survive the Termination Date. The existence of
any claim or cause of action of Grantee against the Company, except for a breach
of these General Terms and Conditions by the Company or its Subsidiaries, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of Grantee contained in the non-competition, non-employment,
non-disclosure and no litigation agreements.
(ii) If in connection with the challenge by Grantee of any provision of
Section 10(a), any court of competent jurisdiction determines that the
non-competition agreement in Section 10(a) hereof is void or unenforceable or
modifies Section 10(a) and the Company declines to accept the modification,
Grantee agrees to return to the Company an amount equal to 80% of the total




--------------------------------------------------------------------------------



value awarded Grantee under this Award, whether in the form of (whichever is
applicable) (A) shares of Common Stock still owned by Grantee, (B) cash or other
immediately available funds in an amount equal to the then fair market value of
the shares of Common Stock issued on grant, vesting, exercise, settlement or
conversion of Awarded Shares determined by using the last sales price of the
Common Stock (as reported by the New York Stock Exchange) on the date such
determination is made, or (C) any combination of (A) and (B) as determined by
the Committee.
(f)     Grantee hereby agrees that a breach of any of the provisions of this
Section 10 would cause irreparable injury to the Company and its Subsidiaries
and affiliates, for which they would have no adequate remedy at law. If Grantee
breaches or threatens to breach any of the covenants set forth in this
Section 10, then without regard for any provision to the contrary, including
Section 13 hereof, the Company shall have the right to immediately seek
injunctive relief from a court having jurisdiction for any actual or threatened
breach of this Section 10 without necessity of complying with any requirement as
to the posting of a bond or other security (it being understood that Grantee
hereby waives any such requirement). Any such injunctive relief shall be in
addition to any other remedies to which the Company may be entitled at law, in
equity or otherwise. Grantee hereby agrees that upon receipt of notice of the
Company’s intent to seek injunctive relief, Grantee will not sell, transfer,
pledge, exchange, hypothecate, or otherwise encumber or dispose of any shares of
Common Stock issued upon grant, vesting, exercise, settlement or conversion of
Awarded Shares, or any right or interest therein, pending the final resolution
of such injunctive relief proceeding. In addition, Grantee shall, within
ten (10) business days after it is ultimately determined that Grantee has
committed such a breach hereof, whether in an injunctive proceeding brought
under this Section 10(f) or pursuant to the dispute resolution provisions of
Section 13 hereof, either (i) redeliver to the Company the shares of Common
Stock issued upon grant, vesting, exercise, settlement or conversion of Awarded
Shares, if still owned by Grantee, or (ii) reimburse the Company an amount equal
to the then fair market value of such shares of Common Stock determined by using
the last sales price of the Common Stock (as reported by the New York Stock
Exchange) on the date such determination is made; which amount shall be paid to
the Company in cash or other immediately available funds.
(g)     By acceptance of the Award, Grantee agrees to cooperate with, provide
information to, and to participate in such exams and activities as requested by,
the Company, if the Company, in its sole discretion, elects to obtain insurance
or make other financial arrangements to fund or otherwise assure or assist in
the performance and satisfaction of the Company’s obligations and liabilities
under these General Terms and Conditions.
11. Entire Agreement; Governing Law. The Award Letter, the Plan and these
General Terms and Conditions constitute the entire agreement of the Parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof. If there is any inconsistency between an express provision of the Award
Letter, these General Terms and Conditions, and the Plan, the Committee shall
resolve such inconsistency in a manner consistent with the intention of the
Company in granting the Award. Nothing in the Plan, the Award Letter or these
General Terms and Conditions (except as expressly provided in any of such
instruments) is intended to confer any rights or remedies on any person other
than the Parties. The Award Letter, these General Terms and Conditions and the
Plan are to be construed in accordance with and governed by the internal laws of
the State of Texas, without giving effect to any choice-of-law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Texas to the rights and duties of the Parties. Should any
provision of the Plan, the Award Letter and these General Terms and Conditions
relating to the Award (excluding for this purpose the provisions of
Section 10(a), which is addressed in Section 10(e)) be determined by a court of
law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.
12. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in these General Terms and Conditions are inserted for
convenience and shall not be deemed a part of these General Terms and Conditions
for construction or interpretation.
13. Dispute Resolution. Except as provided in Section 10 hereof, the provisions
of this Section 13 shall be the exclusive means of resolving disputes of the
Parties (including any other persons claiming any rights or having any
obligations through the Company or Grantee) arising out of or relating to the
Plan, the Award Letter and these General Terms and Conditions. The Parties shall
attempt in good faith to resolve any disputes arising out of or relating to the
Plan, the Award Letter and these General Terms and Conditions by negotiation
between individuals who have authority to settle the controversy. Either Party
may commence negotiations by delivering to the other Party a written statement
of the Party’s position and the name and title of the individual who will
represent the Party. Within thirty (30) days of the written notification, the
Parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation within ninety (90) days of the written
notification of the dispute, either Party may file suit and each Party agrees
that any suit, action, or proceeding arising out of or relating to the Plan, the
Award Letter and these General Terms and Conditions shall be brought in the
United States District Court for the Southern District of Texas (or should such
court lack jurisdiction to hear such action, suit or proceeding, in a




--------------------------------------------------------------------------------



Texas state court in Harris County, Texas) and that the Parties shall submit to
the jurisdiction of such court. The Parties irrevocably waive, to the fullest
extent permitted by law, any objection a Party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 13
shall for any reason be held invalid or unenforceable, it is the specific intent
of the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.
14. Nature of Payments. Any and all grants or deliveries related to the Award
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.
15. Amendment; Waiver. The Award Letter and these General Terms and Conditions
may be amended or modified only by means of a written document or documents
signed by the Company and Grantee. Any provision for the benefit of the Company
contained in the Award Letter or these General Terms and Conditions may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.


16. Notice. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
the Company’s principal executive office or the address of Grantee in the
records and books of the Company, or to such other address as such Party may
designate in writing from time to time by notice to the other Party in
accordance with this Section 16.
BY ACCEPTING THE AWARD, GRANTEE ACKNOWLEDGES AND AGREES THAT THE AWARDED SHARES
SUBJECT TO THE AWARD SHALL VEST AND THE FORFEITURE PROVISIONS SHALL LAPSE, IF AT
ALL, ONLY DURING THE PERIOD OF GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
PROVIDED IN THE AWARD LETTER (NOT THROUGH THE ACT OF BEING GRANTED THE AWARD).
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THE AWARD LETTER OR
THESE GENERAL TERMS AND CONDITIONS OR THE PLAN SHALL CONFER UPON GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS
SERVICE. Grantee acknowledges receipt of a copy of the Plan, represents that
Grantee is familiar with the terms and provisions thereof, and hereby accepts
the Award subject to all of the terms and provisions hereof and thereof. Grantee
has reviewed the Award Letter, these General Terms and Conditions and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing the Award Letter, and fully understands all provisions of the Award
Letter and these General Terms and Conditions and the Plan. Grantee hereby
agrees that all disputes arising out of or relating to the Award Letter and
these General Terms and Conditions and the Plan shall be resolved in accordance
with Section 13 of these General Terms and Conditions. Grantee further agrees to
notify the Company upon any change in the address for notice indicated in these
General Terms and Conditions.


